Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
2, 2007







Petition
for Writ of Mandamus Denied and Memorandum Opinion filed August 2, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00589-CV
____________
 
IN RE THOMAS NEVEU, JR., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On July
16, 2007, relator Thomas Neveu, Jr. filed a petition for writ of mandamus in
this court,[1] requesting we
direct the Honorable Thomas R. Culver, III, presiding judge of the 240th
District Court, Fort Bend County, to appoint counsel under Texas Code of
Criminal Procedure Article 64.01(c), regarding DNA testing of a broomstick.  See
Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.  




We grant mandamus relief when a
relator shows that (1) the act sought to be compelled is purely ministerial,
and (2) he has no adequate remedy at law. See Aranda v. Dist. Clerk, 207
S.W.3d 785, 786 (Tex. Crim. App. 2006).  Because relator has failed to establish
that he is entitled to the requested mandamus relief, we deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
 
Petition Denied and Memorandum
Opinion filed August 2, 2007.
Panel consists of Justices Anderson,
Fowler, and Frost. 




[1]Relator also filed a motion for leave to file an
application for writ of mandamus, a motion which is no longer required under
the Rules of Appellate Procedure.  See Tex. R. App. P. 52 historical
note (Vernon 2003).  Relator=s motion for
leave to file is denied as moot.